DETAILED ACTION
The Office Action is in response to the Applicant's reply filed May 3, 2022 to the Office action mailed on February 3, 2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Priority
This application filed 09/18/2020 is a national stage entry of PCT/EP2019/056735, International Filing Date: 03/18/2019, claims foreign priority to EP 18162664.9, filed 03/19/2018.
Response to Arguments
Applicant’s arguments over the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection of claim 6 is persuasive in view of amendments made to the claims. The rejection is herewith withdrawn.
Applicant’s arguments over the 35 U.S.C. 103 (a) rejection of claims 1-10 and 13-14 over Wheeler et al. (US 2008/234239 A1 - IDS) in view of Gurge  (US 2011/305643 A1 -IDS) and Carbol  (US 2010/286101 A1 - IDS) is not persuasive.   The rejection is herewith maintained.
While Applicant argues the Wheeler formulation optionally comprise antioxidants, the Examiner states the general disclosure teaches the use of an antioxidant[0083].  This teaching renders obvious the use of antioxidants in the formulation. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). Therefore, the general teaching of an antioxidant[0083] renders obvious the claimed invention.   In response to the argument regarding the combination of the specific alpha-tocopherol, and butylated hydroxyanisole, having unexpected results - the Examiner points out that the data does not commensurate in scope with the claims.  It is Examiners contention that the rejection is based on a composition comprising a polyaphron dispersion, the polyaphron dispersion comprising a continuous aqueous phase and at least one discontinuous oil phase, wherein the polyaphron dispersion comprises calcipotriol, betamethasone dipropionate, alpha-tocopherol and butylated hydroxyanisole, and wherein the composition has a pH of 7.75 ± 0.5.  The Examiner’s rejection is not based on a three component formulation as argued, but for the entire claim.  However, the data presented relates to a different formulation than the claims.  Furthermore, Applicant individually argues the secondary references, Gurge  (US 2011/305643 A1 -IDS) and Carbol  (US 2010/286101 A1 - IDS), but the Examiner reminds Applicant had the references disclosed all the components as Applicant argues, these references would have served as primary references in the rejection.  Applicant states “the teachings of Carbol et al., focus on the solvent system in order to improve the chemical stability of the calcipotriol, rather than specific combinations of antioxidants.”  It is Examiners contention that the term “antioxidant” refers to a substance capable of slowing or preventing the oxidation of another substance(See [0072] of Carbol et al.).  This is not a teaching against using the antioxidants for formulation stability. Moreover, the Carbol et al. reference teaches suitable exemplary antioxidants include dl-alpha tocopherol and additional suitable exemplary antioxidants include butylated hydroxyanisole [0072].  The arguments are not persuasive. 
Applicant’s arguments over the 35 U.S.C. 103 (a) rejection of claims 1-10 and 13-14 over US 10265265 B2 in view of Gurge  (US 2011/305643 A1) and Carbol  (US 2010/286101 A1 ) is not persuasive.   The rejection is herewith maintained.
Applicant’s argument over claims 1-10 and 13-14 rejections depends on the validity of the previous arguments which were not found persuasive.
Applicant’s arguments over the 35 U.S.C. 103 (a) rejection of claims 1-10 and 13-14 over US 11065195 B2 in view of Gurge  (US 2011/305643 A1) and Carbol  (US 2010/286101 A1 ) is not persuasive.   The rejection is herewith maintained.
 Applicant’s argument over claims 1-10 and 13-14 rejections depends on the validity of the previous arguments which were not found persuasive.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 1-10, 13-14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler et al. (US 2008/234239 A1 - IDS) in view of Gurge  (US 2011/305643 A1 -IDS) and Carbol  (US 2010/286101 A1 - IDS).
A composition comprising a polyaphron dispersion, the polyaphron dispersion comprising a continuous aqueous phase and at least one discontinuous oil phase, wherein the polyaphron dispersion comprises calcipotriol, betamethasone dipropionate, alpha-tocopherol and butylated hydroxyanisole, and wherein the composition has a pH of 7.75 ± 0.5.  Claim 3 is examined to the extent that all components are required, however, the amounts of components may or may not be necessarily present due to the claim recitation of “and/or.”

	Wheeler et al. teaches a composition suitable for topical application comprising a continuous phase and at least a discontinuous phase, said composition comprising at least one polyaphron dispersion, at least one vitamin D or vitamin D analogue in  preferably from 0.001 to 0.01% by weight and more preferably from 0.0025 to 0.005% by weight of the total composition and at least one corticosteroid in from 0.01% to 0.075% by weight and more preferably still from 0.025 to 0.05% by weight of the total composition. (claim 1, [0073], [0076]). The pH of the aqueous phase of said compositions is from 7.25 to 7.75 (claim 17).  The compositions is prepared by mixing two or three polyaphron dispersions (paragraph [0085]).  The compositions of examples 1-7 and 10-16 comprise:   Calcipotriol as the vitamin D derivative, and  Betamethasone as the corticosteroid. In addition, the compositions comprise: caprylic/capric triglyceride (medium chain triglycerides) , isopropyl myristate, and dimethicone and cyclomethicone .  Exemplified are 3:2 w/w blend of isopropyl myristate):Caprylic/Capric Triglyceride and alcohol is isopropanol [0065] in 0 to 25% by weight of alcohol, more preferably from 0 to 15% by weight based on the total weight of the composition.. Oils such as almond oil, babassu oil, blackcurrant seed oil, borage oil, canola oil, castor oil, coconut oil, cod liver oil, corn oil, cottonseed oil, evening primrose oil, fish oil, grapeseed oil, mustard seed oil, oat oil, olive oil, palm kernel oil, palm oil, peanut oil, rapeseed oil, safflower oil, sesame oil, shark liver oil, squalane, soybean oil, sunflower oil, walnut oil, wheat germ oil, hydrogenated castor oil, hydrogenated coconut oil, hydrogenated cottonseed oil, hydrogenated palm oil, hydrogenated soybean oil, partially hydrogenated soybean oil, hydrogenated vegetable oil, isopropyl myristate, [0049].  Moreover, the compositions are stable over 3, 6 or 9 months (paragraph [0088] and examples 1-7 and 10-16) in comparison with the commercial product Dovobet (example 8). Wheeler teaches that the compositions may comprise preservatives and antioxidants  (paragraphs [0035] and [0083]). The commercial product Dovobet comprises alpha-Tocopherol as the preservative (example 8).  The recitation of claims 13-14 are drawn to intended use of the composition claims.
However, Wheeler et al. does not specifically mention the use of a combination of 
alpha-tocopherol and butylated hydroxyanisole, the specific ratios of the oils in claim 5, the mineral oil of claim 19. 
Gurge  teaches emulsions comprising: Calcipotriol, Betamethasone, and butylated hydroxytoluene as preservative (paragraphs [0622], [0642], [0662], [0679], [0696] and [0713]. Suitable antioxidants are inter alia butylated hydroxytoluene, butylated hydroxyanisole, tocopherols (such as a-tocopherol) (paragraph [0048]). Suitable topical vehicles and vehicle components for use with the formulations of the invention are well known in the cosmetic and pharmaceutical arts, and include such vehicles (or vehicle components) as water; organic solvents such as alcohols (particularly lower alcohols readily capable of evaporating from the skin such as ethanol), glycols (such as propylene glycol, butylene glycol, and glycerol (glycerin)), aliphatic alcohols (such as lanolin); mixtures of water and organic solvents (such as water and alcohol), and mixtures of organic solvents such as alcohol and glycerol (optionally also with water); lipid-based materials such as fatty acids, acylglycerols (including oils, such as mineral oil, and fats of natural or synthetic origin),  ([0035]).  A first antioxidant or first preservative is present in an amount from about 0.01% to about 0.05% by weight of the emulsion. In certain embodiments, the first antioxidant or first preservative is present in an amount from about 0.02% to about 0.04% by weight of the emulsion. In certain embodiments, the first antioxidant or first preservative is present in an amount of about 0.01%, about 0.02%, about 0.03%, about 0.04%, or about 0.05% by weight of the emulsion[0820]. 
Carbol  teaches ointments comprising: Calcipotriol, Betamethasone, and a-tocopherol as preservative (examples 3-6). The composition may be an emulsion (paragraph [0145]). Carbol  teaches that suitable antioxidants are inter alia butylated hydroxyanisole and tocopherols (such as a-tocopherol) (paragraph [0072] and claim 16). Suitable exemplary hydrocarbon-based waxes and/or oils include squalane, dibutyl sebacate, light mineral oil, mineral oil, isopropyl laurate, isopropyl myristate, isopropyl palmitate, isopropyl strearate, octyl palmitate, myristyl alcohol, oleyl alcohol, oleic acid, myristyl lactate, diisopropyl adipate, octyldodecanol, caproic acid, caprylic acid, capric acid, glyceryl trioctante, C12-15 alkyl benzoate, benzyl benzoate, tridecyl neopentanoate, castor oil, spermaceti, petrolatum, paraffin, and alpha terpineol. ([0070]). The composition described herein can optionally further include an antioxidant, such as dl-alpha tocopherol. The dl-alpha tocopherol can be present in about 0.001% w/w to about 0.003% w/w of the composition[0133]. 
From the teachings of Wheeler et al., Gurge, and Carbol , one of ordinary skill in the art would have found it obvious to arrive at the instant claim 1. The determination of optimal or workable ratio oils and preservatives, as well as, the combination of  alpha-tocopherol and butylated hydroxyanisole and mineral oil by routine experimentation is obvious. One having ordinary skill in the art would have been motivated to modify the amounts of oil and preservatives in combination, in order to obtain a (i) discontinuous phase which is preferably a substantially hydrophobic internal phase; and for the preservative components to improve the stability or effectiveness of the formulation [0046]; and the mineral oil provide aesthetic qualities to the topical product [0042].  Hence, a skilled artisan would have had reasonable expectation of successfully achieving similar efficacy and results.    

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10, 13-14, and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of US 10265265 B2 in view of Gurge  (US 2011/305643 A1) and Carbol  (US 2010/286101 A1 ). 
The reference claim 1-31 of ‘265 are to:
An aqueous composition suitable for topical application comprising: a polyaphron dispersion comprising one or more surfactant, a continuous phase, and a discontinuous phase, wherein the continuous phase comprises water and the discontinuous phase comprises a pharmaceutically acceptable oil that is immiscible or substantially immiscible with the continuous phase, wherein the discontinuous phase comprises droplets, and wherein the droplets are dispersed in the continuous phase; wherein the polyaphron dispersion further comprises (i) at least one of calcipotriol or calcipotriol monohydrate, and (ii) at least one of betamethasone or ester of betamethasone; wherein the (i) at least one of calcipotriol or calcipotriol monohydrate, and the (ii) at least one of betamethasone or the ester of betamethasone are present in the droplets; wherein the aqueous composition comprises from 5% to 90% by weight of the water based on the total weight of the aqueous composition; wherein the pH of the composition is from 7.0 to 8.5; and wherein the composition is constructed to provide no more than a 5% reduction in the amount of the calcipotriol or the calcipotriol monohydrate and no more than a 5% reduction in the amount of the betamethasone or the ester of betamethasone with respect to the original amounts after three months of storage in a sealed glass container at 40.degree. C.
  However, ‘265 does not specifically mention the use of a combination of 
alpha-tocopherol and butylated hydroxyanisole, the specific ratios of the oils in claim 5, the mineral oil of claim 6, or the preservative amounts of claim 3. 
Gurge  teaches emulsions comprising: Calcipotriol, Betamethasone, and butylated hydroxytoluene as preservative (paragraphs [0622], [0642], [0662], [0679], [0696] and [0713]. Suitable antioxidants are inter alia butylated hydroxytoluene, butylated hydroxyanisole, tocopherols (such as a-tocopherol) (paragraph [0048]). Suitable topical vehicles and vehicle components for use with the formulations of the invention are well known in the cosmetic and pharmaceutical arts, and include such vehicles (or vehicle components) as water; organic solvents such as alcohols (particularly lower alcohols readily capable of evaporating from the skin such as ethanol), glycols (such as propylene glycol, butylene glycol, and glycerol (glycerin)), aliphatic alcohols (such as lanolin); mixtures of water and organic solvents (such as water and alcohol), and mixtures of organic solvents such as alcohol and glycerol (optionally also with water); lipid-based materials such as fatty acids, acylglycerols (including oils, such as mineral oil, and fats of natural or synthetic origin),  ([0035]). A  first antioxidant or first preservative is present in an amount from about 0.01% to about 0.05% by weight of the emulsion. In certain embodiments, the first antioxidant or first preservative is present in an amount from about 0.02% to about 0.04% by weight of the emulsion. In certain embodiments, the first antioxidant or first preservative is present in an amount of about 0.01%, about 0.02%, about 0.03%, about 0.04%, or about 0.05% by weight of the emulsion. [0820]
Carbol  teaches ointments comprising: Calcipotriol, Betamethasone, and a-tocopherol as preservative (examples 3-6). The composition may be an emulsion (paragraph [0145]). Carbol  teaches that suitable antioxidants are inter alia butylated hydroxyanisole and tocopherols (such as a-tocopherol) (paragraph [0072] and claim 16). Suitable exemplary hydrocarbon-based waxes and/or oils include squalane, dibutyl sebacate, light mineral oil, mineral oil, isopropyl laurate, isopropyl myristate, isopropyl palmitate, isopropyl strearate, octyl palmitate, myristyl alcohol, oleyl alcohol, oleic acid, myristyl lactate, diisopropyl adipate, octyldodecanol, caproic acid, caprylic acid, capric acid, glyceryl trioctante, C12-15 alkyl benzoate, benzyl benzoate, tridecyl neopentanoate, castor oil, spermaceti, petrolatum, paraffin, and alpha terpineol. ([0070]). The composition described herein can optionally further include an antioxidant, such as dl-alpha tocopherol. The dl-alpha tocopherol can be present in about 0.001% w/w to about 0.003% w/w of the composition. [0133]
From the teachings of ‘265, Gurge   and Carbol,  one of ordinary skill in the art would have found it obvious to arrive at the instant claim 1. The determination of optimal or workable ratio oils and preservatives, as well as the combination of alpha-tocopherol and butylated hydroxyanisole and mineral oil of the by routine experimentation is obvious absent showing of criticality of the claimed concentration. One having ordinary skill in the art would have been motivated to modify the amounts in order to obtain a (i) discontinuous phase which is preferably a substantially hydrophobic internal phase.  Furthermore, the preservative components improve the stability or effectiveness of the formulation [0046] and the mineral oil provide aesthetic qualities to the topical product [0042].  Hence, a skilled artisan would have had reasonable expectation of successfully achieving similar efficacy and results. 
     Claims 1-10, 13-14, and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of US 11065195 B2 in view of Gurge  (US 2011/305643 A1) and Carbol  (US 2010/286101 A1 ). 
The reference claim 1-19 of ‘195 are to:
An aqueous composition suitable for topical application comprising: a polyaphron dispersion comprising one or more surfactant, a continuous phase, and a discontinuous phase, wherein the continuous phase comprises water and the discontinuous phase comprises a pharmaceutically acceptable oil that is immiscible or substantially immiscible with the continuous phase, wherein the discontinuous phase comprises droplets, and wherein the droplets are dispersed in the continuous phase; wherein the composition comprises 5% to 90% by weight of the water based on the total weight of the aqueous composition; wherein the polyaphron dispersion further comprises (i) at least one of vitamin D or vitamin D analogue, and (ii) at least one corticosteroid; wherein the (i) at least one of vitamin D or vitamin D analogue, and the (ii) at least one of corticosteroid are predominantly in the droplets  The inflammatory disease to be treated include atopic dermatitis, psoriasis, contact dermatitis, eczematous dermatitis, actinic dermatitis, seborrheic dermatitis, dermatitis herpetiformis (claim 18). 
However, ‘195 does not specifically mention the use of a combination of 
alpha-tocopherol and butylated hydroxyanisole, the specific ratios of the oils in claim 5, the mineral oil of claim 6, or the preservative amounts of claim 3. 
Gurge  teaches emulsions comprising: Calcipotriol, Betamethasone, and butylated hydroxytoluene as preservative (paragraphs [0622], [0642], [0662], [0679], [0696] and [0713]. Suitable antioxidants are inter alia butylated hydroxytoluene, butylated hydroxyanisole, tocopherols (such as a-tocopherol) (paragraph [0048]). Suitable topical vehicles and vehicle components for use with the formulations of the invention are well known in the cosmetic and pharmaceutical arts, and include such vehicles (or vehicle components) as water; organic solvents such as alcohols (particularly lower alcohols readily capable of evaporating from the skin such as ethanol), glycols (such as propylene glycol, butylene glycol, and glycerol (glycerin)), aliphatic alcohols (such as lanolin); mixtures of water and organic solvents (such as water and alcohol), and mixtures of organic solvents such as alcohol and glycerol (optionally also with water); lipid-based materials such as fatty acids, acylglycerols (including oils, such as mineral oil, and fats of natural or synthetic origin),  ([0035]).  A first antioxidant or first preservative is present in an amount from about 0.01% to about 0.05% by weight of the emulsion. In certain embodiments, the first antioxidant or first preservative is present in an amount from about 0.02% to about 0.04% by weight of the emulsion. In certain embodiments, the first antioxidant or first preservative is present in an amount of about 0.01%, about 0.02%, about 0.03%, about 0.04%, or about 0.05% by weight of the emulsion. [0820]
Carbol  teaches ointments comprising: Calcipotriol, Betamethasone, and a-tocopherol as preservative (examples 3-6). The composition may be an emulsion (paragraph [0145]). Carbol  teaches that suitable antioxidants are inter alia butylated hydroxyanisole and tocopherols (such as a-tocopherol) (paragraph [0072] and claim 16). Suitable exemplary hydrocarbon-based waxes and/or oils include squalane, dibutyl sebacate, light mineral oil, mineral oil, isopropyl laurate, isopropyl myristate, isopropyl palmitate, isopropyl strearate, octyl palmitate, myristyl alcohol, oleyl alcohol, oleic acid, myristyl lactate, diisopropyl adipate, octyldodecanol, caproic acid, caprylic acid, capric acid, glyceryl trioctante, C12-15 alkyl benzoate, benzyl benzoate, tridecyl neopentanoate, castor oil, spermaceti, petrolatum, paraffin, and alpha terpineol. ([0070]). The composition described herein can optionally further include an antioxidant, such as dl-alpha tocopherol. The dl-alpha tocopherol can be present in about 0.001% w/w to about 0.003% w/w of the composition. [0133]
From the teachings of  ‘195, Gurge   and Carbol  one of ordinary skill in the art would have found it obvious to arrive at the instant claim 1. The determination of optimal or workable ratio oils and preservatives, as well as the combination of  alpha-tocopherol and butylated hydroxyanisole and mineral oil of the by routine experimentation is obvious absent showing of criticality of the claimed concentration. One having ordinary skill in the art would have been motivated to modify the amounts in order to obtain a (i) discontinuous phase which is preferably a substantially hydrophobic internal phase.  Furthermore, the preservative components improve the stability or effectiveness of the formulation [0046] and the mineral oil provide aesthetic qualities to the topical product [0042].  Hence, a skilled artisan would have had reasonable expectation of successfully achieving similar efficacy and results. 
					Conclusion
No claim is allowed.

The arguments are not persuasive and the rejection is made FINAL.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Layla Soroush whose telephone number is (571)272-5008.  The examiner can normally be reached on Monday through Friday from 8:30 a.m. to 5:00 p.m.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kortney Klinkel, can be reached on (571)270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/LAYLA SOROUSH/Primary Examiner, Art Unit 1627